Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The arguments and amendments filed 11/10/2021 have been received and fully considered.  Claims 1-5, 8-11 and 13 are pending.  Claims 1 and 9 are amended, and claims 6-7, 12 and 14 are cancelled.  Claims 1-5, 8-11 and 13 are now under consideration.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vago et al (US Patent No. 5,020,512).
Regarding claim 1:
	Vago teaches an enclosure (12 including 48) for a heating system for a service selected from the group consisting of receiving water through a water inlet port, recirculating water through a recirculation port, outputting a heated water supply through a water outlet port, receiving a gas supply through a gas inlet port (port to where 154 and 156 lead), receiving an air supply through an air inlet port and outputting a combustion exhaust through an exhaust port, said enclosure comprising a wall (134 with 140) through which the gas inlet port (154 and 156) is disposed, said wall is configured to be removable for access to equipment (burner 50) disposed inside said enclosure (see column 3, lines 61-67), wherein the area around the service is accessible when said wall is removed without requiring the removal of a connection to the gas inlet port, and the equipment is connected to the gas inlet port (the gas line is connected to the burner) and said wall is disposed on a front surface of said enclosure (where the enclosure is cylindrical so all side/surfaces are the front).

Regarding claim 2:
	Vago further teaches said wall comprises at least one door (there are two doors 136 and 138).

Regarding claim 3:


Regarding claim 9:
	Vago teaches an enclosure (12 including 48) for a heating system for a service selected from the group consisting of receiving water through a water inlet port, recirculating water through a recirculation port, outputting a heated water supply through a water outlet port, receiving a gas supply through a gas inlet port (156 and 154), receiving an air supply through an air inlet port and outputting a combustion exhaust through an exhaust port, said enclosure comprising a wall (134 with 140) through which the gas inlet port is disposed (see figures 5 and 6), said wall is configured to be removable for access to equipment (burner 50) disposed inside said enclosure (see column 3, lines 61-67), wherein the area around the service is accessible when said wall is removed without requiring the removal of a connection to any of the water inlet port, the water outlet port, the water recirculation port, the gas inlet port, the air inlet port and the exhaust port, and the equipment is connected to the gas inlet port (the burner is connected to the gas inlet port) and said wall is disposed on a front surface of said enclosure (all sides are the front), wherein said wall comprises at least one door (136 and 138).


	Vago further teaches said wall comprises at least one sliding door (140, slides up and down, not specifically on a track but to remove it or replace it, it can slide into and out of place).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vago in view of Jacques et al (US Patent No. 8,851,022).
Regarding claims 4-5 and 10-11:
	Vago teaches the door is configured to be openable while said service is in use (see claim 3 addressed above).
	Vago fails to disclose said wall comprises at least one hinged door.
	Jacques teaches a water heating system similar to Vago including a hinged door (36) to access equipment within the water heating system.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vago with the teachings 


Response to Anticipated amendments
	The examiner notes that while the only service Vago teaches coming through the wall of the enclosure with the door is receiving a gas supply to a gas inlet port, however the examiner notes that teaching of Vago to have the door be removable without disconnecting the service lines can be applied to other references specifically to Deivasigamani (as provided in previous office actions) figure 4, where the panels are already placed to allow them to be removable without disconnecting the service lines and Vago would teaches to have the panels be removable to view the equipment inside.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Evans et al (US PG Pub. No. 2012/0192813) - see figure 8B and 8D where removable back panel has cut outs for lines 12, 16 and 56 so that the back panel can be removed while these lines are still in service.
Ikeda et al (US Patent No. 10,344,661) - see figure 2 where panel has cutouts for 47a and 47b.
Sakaray et al (US Patent No. 10,563,925) - see figure 3 where panels have cutouts for 230.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762